        Case 3:18-cv-01030-JWD-EWD              Document 81       07/26/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

ROBERT PARKER                          * CIVIL ACTION
                                       *
VERSUS                                 * NO. 18-1030-JWD-EWD
                                       *
LOUISIANA DEPARTMENT OF PUBLIC *         DISTRICT JUDGE DEGRAVELLES
SAFETY AND CORRECTIONS, ET AL.         *
                                       * MAG. JUDGE WILDER-DOOMES
****************************************
            NOTICE OF APPEAL BY DEFENDANT JAMES LEBLANC

       PLEASE TAKE NOTICE:

       Defendant Secretary James LeBlanc, who is now sued only “in his individual capacity,”

(Rec. Doc. 66, ¶16) hereby notifies this Honorable Court and all parties to this action that he is

taking a collateral order appeal to the United States Fifth Circuit Court of Appeals from the Ruling

and Order (Rec. Doc. 75), which denied his Motion to Dismiss based on qualified immunity (Rec.

Doc. 67).

                                              Respectfully Submitted on July 26, 2021,

                                              JEFF LANDRY
                                              ATTORNEY GENERAL

                                      BY:     s/Phyllis E. Glazer
                                              PHYLLIS E. GLAZER (#29878) (Lead Counsel)
                                              ASSISTANT ATTORNEY GENERAL

                                              Louisiana Department of Justice
                                              Litigation Division, Civil Rights Section
                                              1885 North Third Street, 4th Floor
                                              Post Office Box 94005 (70804-9005)
                                              Baton Rouge, Louisiana 70802
                                              Telephone:     225-326-6300
                                              Facsimile:     225-326-6495
                                              E-mail:        GlazerP@ag.louisiana.gov
                                              Attorney for Defendant James LeBlanc




                                                 1
